Case 2:19-mj-00131-DM Document1 Filed 09/25/19 Page 1 of 3

MINUTE ENTRY
SEPTEMBER 25, 2019
DOUGLAS, M. J.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA
UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS NO. 19-131
ROBERT O. KLEIN SECTION: MAG

INITIAL APPEARANCE

   

Log T US. ATTORNEY PAIGE 0 HALE

___INTERPRETER
Designated by Court and sworn. Time: .M_ to ' M.

 

_X/ DEFENDANT WAS ADVISED OF HIS RIGHTS

_X/ READING OF THE INDICTME ARRANT FROM SDOH WAS:

READ WAIVE YCSUMMARIZER

X/ DEFENDANT INFORMED THE COURT THAT COUNSEL WOULD BE RETAINED
_/ REQUESTED COURT-APPOINTED COUNSEL; SWORN RE FINANCIAL STATUS
_/ FEDERAL PUBLIC DEFENDER APPOINTED TO REPRESENT THE DEFENDANT |

_/ DEFENDANT FOUND NOT TO BE LEGALLY INDIGENT

 

MJSTAR: 00: /q

 

 

 

 
  

  
 

Case 2:19-mj-00131-DM Document1 Filed 09/25/19 Page 2 of 3

X_/ BOND SET AT ? | 000,000.90 Unie tul appraraur Ldnal

a

     

QS 0,000; 00: due F/30/14
SRECIAL CONDITIONS: (1) HE SHALL NOT COMMIT A FEDERAL, STATE OR LOCAL

CRIME DURING THE PERIOD OF RELEASE; (2) HE SHALL NOT INTERFERE WITH,
INTIMIDATE, THREATEN, HARM, OR INFLUENCE ANY JUROR, GOVERNMENT
WITNESSES, VICTIMS OR FEDERAL AGENTS.

 

dex atlarked Yar.

_/ DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHAL
Yi! DEFENDANT RELEASED ON BOND
__/ DEFENDANT INFORMED THAT PRELIMINARY HEARING/REMOVAL HEARING/

ARRAIGNMENT IS SET FOR

 

__/ HEARING TO DETERMINE COUNSEL IS SET FOR

 

_/ DEFENDANT INFORMED THAT DETENTION HEARING IS SET FOR

 

_/ DEFENDANT ORDERED TO RE-APPEAR FOR PRELIMINARY HEARING/REMOVAL
HEARING/ARRAIGNMENT/DETENTION HEARING/HEARING TO DETERMINE COUNSEL

WITH COUNSEL

X- wWawn of prmaval hearing optourtiol

 

Qn
Case 2:19-mj-00131-DM Document1 Filed 09/25/19 Page 3 of 3

 

 

DEFENDANT’S NAME: ROBERT O. KLEIN CASE NO. 19-131 MAG
ADDITIONAL CONDITIONS OF RELEASE

Third Party Custodian:

The defendant must:

X_ a) submit to supervision by and report for supervision to the US PROBATION OFFICER (USPO)
___ b) continue or actively seek employment
xX d) surrender any passport to U J 0 Dp
_X__e) not obtain a passport or other international travel document
xX f) abide by the following restrictions: Continental U.S. Ss —s EDLA x LA

Other Sablham Oca of Olio Qa ned Lan cout purpeocy
_____g) avoid all contact with victim/witness ____ co-defendants

Other

h) medical or psychiatric treatment if directed by Pretrial Services

 

____k) not possess firearm, destructive device or other weapon
____ 1) not use alcohol: at all ss excessively
____ m) not use or unlawfully possess narcotic drug/controlled substances
___n) submit to testing for a prohibited substance if required by Pretrial Services

0) participate in inpatient/outpatient substance abuse therapy/counseling if directed by

Pretrial Services
xX p) participate in location restriction program: ___—(i) Curfew

__X__ (ii) Home Detention
(iii) Home Incarceration

xX q) submit to location monitoring as directed by Pretrial Services

nd r) report every contact with law enforcement personnel to Pretrial Services

X_ s) Other(s):
(Sig 1. e00

a“ 7 J .
oe ahs TVA | COMMUN g (AL NE ~ MA tlh a

 

 

 

 
